UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14757 EnviroStar, Inc. (Exact name of Registrant as Specified in Its charter) Delaware 11-2014231 (State of Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 290 N.E. 68 Street, Miami, Florida33138 (Address of Principal Executive Offices) (305) 754-4551 (Registrant’s telephone Number, Including Area Code) DRYCLEAN USA, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $.025 par value per share – 7,033,732 shares outstanding as of February 12, 2010. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Income (Unaudited) for the six and three months ended December 31, 2009 and 2008 3 Condensed Consolidated Balance Sheets at December 31, 2009 (Unaudited)and June 30, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited)for the six months ended December 31, 2009 and 2008 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 4. Submission of Matters to a Vote of Securityholders 17 Item 6. Exhibits 17 Signatures 18 Exhibit Index 19 2 PART 1.FINANCIAL INFORMATION Item 1. Financial Statements EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the six months ended December 31, For the three months ended December 31, 2009 2008 2009 2008 (Unaudited) (Unaudited) Net sales $ 9,656,509 $ 12,778,550 $ 6,072,252 $ 6,134,405 Development fees, franchise and license fees, commissions and other 93,422 185,915 49,409 79,243 Total revenues 9,749,931 12,964,465 6,121,661 6,213,648 Cost of goods sold 7,387,904 9,901,476 4,610,239 4,635,856 Selling, general and administrative expenses 2,125,466 2,420,013 1,157,924 1,238,524 Total operating expenses 9,513,370 12,321,489 5,768,163 5,874,380 Operating income 236,561 642,976 353,498 339,268 Interest income 6,620 58,063 3,116 31,785 Earnings before taxes 243,181 701,039 356,614 371,053 Provision for income taxes 92,908 266,348 135,443 145,363 Net earnings $ 150,273 $ 434,691 $ 221,171 $ 225,690 Basic and diluted earnings per share $ .02 $ .06 $ .03 $ .03 Weighted average number of shares Basic 7,033,732 7,033,875 7,033,732 7,033,875 Diluted 7,033,732 7,033,875 7,033,732 7,033,875 See Notes to Condensed Consolidated Financial Statements 3 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2009 (Unaudited) June 30, 2009 Current Assets Cash and cash equivalents $ 5,847,571 $ 5,460,954 Accounts and trade notes receivable, net 697,849 936,214 Inventories 2,363,460 3,002,428 Deferred income taxes 161,985 173,354 Refundable income taxes - 51,220 Other assets 98,322 175,661 Total current assets 9,169,187 9,799,831 Equipment and improvements, net 189,484 213,153 Franchise, trademarks and other intangible assets, net 101,965 112,918 Deferred tax asset 72,506 61,115 $ 9,533,142 $ 10,187,017 See Notes to Condensed Consolidated Financial Statements 4 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY December 31, 2009 (Unaudited) June 30, 2009 Current Liabilities Accounts payable and accrued expenses $ 661,326 $ 713,661 Accrued employee expenses 331,642 506,710 Income taxes payable 21,709 - Customer deposits 1,249,367 1,847,822 Total current liabilities 2,264,044 3,068,193 Total liabilities 2,264,044 3,068,193 Shareholders’ Equity Preferred stock, $1.00 par value; Authorized shares- 200,000; none issued and outstanding - - Common stock, $.025 par value; Authorized shares - 15,000,000; 7,065,500, shares issued and outstanding, including shares held in treasury 176,638 176,638 Additional paid-in capital 2,095,069 2,095,069 Retained earnings 5,001,329 4,851,055 Treasury stock, 31,625 shares, at cost (3,938 ) (3,938 ) Total shareholders’ equity 7,269,098 7,118,824 $ 9,533,142 $ 10,187,017 See Notes to Condensed Consolidated Financial Statements 5 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended December 31, 2009 (Unaudited) December 31, 2008 (Unaudited) Operating activities: Net earnings $ 150,273 $ 434,691 Adjustments to reconcile net earnings to net cash provided by operating activities: Bad debt expense (28,650 ) 42,175 Depreciation and amortization 45,954 65,011 Provision for deferred income taxes (22 ) 20,910 (Increase) decrease in operating assets: Accounts and trade notes receivables 267,015 1,488,155 Inventories 638,968 163,777 Other current assets 77,339 15,039 Refundable income taxes 51,220 (42,379 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses (52,335 ) (471,158 ) Accrued employee expenses (175,068 ) (187,001 ) Unearned income - (41,387 ) Customer deposits (598,455 ) (150,964 ) Income taxes payable 21,709 (16,682 ) Net cash provided by operating activities 397,948 1,320,187 Investing activities: Capital expenditures (11,331 ) - Net cash used by investing activities (11,331 ) - Net increase in cash and cash equivalents 386,617 1,320,187 Cash and cash equivalents at beginning of period 5,460,954 3,889,736 Cash and cash equivalents at end of period $ 5,847,571 $ 5,209,923 Supplemental information: Cash paid for income taxes $ 10,000 $ 304,500 See Notes to Condensed Consolidated Financial Statements 6 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 (Unaudited) Note (1) - General:The accompanying unaudited condensed consolidated financial statements include the accounts of EnviroStar Inc. and its subsidiaries (the “Company”).All material intercompany balances and transactions have been eliminated in consolidation. Effective December 1, 2009, the Company changed its name from “DRYCLEAN USA, Inc.” to “EnviroStar, Inc.” The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and the instructions to Form 10-Q related to interim period financial statements.
